Public Utilities Commission No. 99-960-GAC-SS. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. It appears from the records of this court that appellant has not filed a merit brief, due March 12, 2001, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this case with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed, sua sponte.